DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Amendments filed on 7/15/2021 are entered for prosecution. Claims 1-6 and 8 remain pending in the application. The amendments change the scopes of the previously presented claims. New grounds of rejections are applied to the amended claims and the current Office Action is made FINAL as necessitated by the claim amendments. 

Applicant’s amendments to claim 5 has overcome the objection to the claim previously set forth in the Non-Final Office Action mailed 4/15/2021 (hereafter, the Action).

Applicant’s amendments to the claims have NOT overcome all of the rejections based on 35 USC § 112 to the claims previously set forth in the Action. The rejection to claim 4 is maintained.

Applicant’s amendments to the claims have NOT overcome all of the rejections based on 35 USC § 101 to the claims previously set forth in the Action. The rejection to claim 4 is maintained.

Claim Interpretations
Claim interpretation of “when data transfer to the host device is impossible”
The specification does not provide an explicit definition of “data transfer” as recited in claim 4. Therefore, it is proper to interpret the term "data transfer" by giving it a plain meaning (see MPEP 2111.01). As a result, the broadest reasonable interpretation (BRI) of “data transfer” includes transfer of 

Response to Arguments
Applicant's arguments in a reply filed 7/15/2021 (hereafter, the Reply) have been fully considered but they are not persuasive. 

Rejections Under 35 U.S.C. § 101 and § 112
Applicant argues that “the Examiner is misinterpreting the meaning of claim 4. Claim 4 recites "notification indicating that there is data". On the other hand, the Examiner indicate that claim 4 recites "notification to include data" in the Office Action. The claimed "notification" does not include the "data". Therefore, Applicant respectfully submits claim 4 is operative.” (the Reply, p.5, bottom three paragraphs, Emphasis added) and that “Applicant respectfully submits the amendment to claim 6 and the discussion of claim 4 above regarding the current 35 U.S.C. § 101 rejection overcome the current 35 U.S.C. § 112(a) rejection.” (the Reply, p.6, top three paragraphs).
Examiner respectively disagrees.
First, Examiner has NOT indicated that claim 4 recites "notification to include data". Examiner is in the position that “data” according to BRI includes “notification”.
Second, because of the BRI of “data” includes “notification”, the BRI of “data transfer” includes “transmission of notification” (see the claim interpretation above). Furthermore, the BRI of the limitation “when data transfer to the host device is impossible” includes when transfer of data, including transmission of notification, is impossible.
transmit, to the host device, notification when transfer of data, including transmission of notification, is impossible, the claimed invention is inoperative.
Applicant’s argument is not persuasive.

Rejection Under 35 U.S.C. §102 and 35 U.S.C. §103

Regarding claims 1 and 6, Applicant argues that “That is, Tanaka discusses receiving the maintenance information from the management apparatus 161. In contrast, Tanaka neither teaches nor suggests "the transfer controller is configured to cause a buffer to hold the data transmitted from the radio communication network" as recited in amended claim 1. Applicant respectfully submits that the "management apparatus" of Tanaka and the "radio communication network" in claim 1 are different. Therefore, Applicant respectfully submits the cited references do not disclose or suggest the features of claim 1.” (the Reply, p.6, the last paragraph – p.7, para.3, Emphasis added).
Applicant’s argument above is moot, because the current rejection does NOT rely on Tanaka for the limitation of “the data transmitted from the radio communication network”. The current rejection relies on Lau for the limitation (i.e., Lau discloses the data ([0098] MME 220 may receive SM downlink data 1135 and buffer the SM, as indicated by reference 1140. [0099] MME 220 may detect UE device 110 is in a wake-up window, as indicated by reference 1145… Based on the detecting 1145, MME 220 may send one or more paging signals 1150 (e.g., via eNB 210, not shown in FIG. 11) to UE device 110 and, upon receiving an acknowledgement, send the downlink SM data 1155 to UE device 110.) transmitted ([0028] Access network 120 may provide access to core network 130 for wireless devices, such as UE device 110. Access network 120 may enable UE device 110 to connect to core network 130 for mobile telephone service, Short Message Service (SMS) message service, Multimedia Message Service (MMS) message service, Internet access, cloud computing, and/or other types of data services. [0098] MME 220 may receive SM downlink data 1135 and buffer the SM, as indicated by reference 1140. [0099] MME 220 may detect UE device 110 is in a wake-up window, as indicated by reference 1145… Based on the detecting 1145, MME 220 may send one or more paging signals 1150 (e.g., via eNB 210, not shown in FIG. 11) to UE device 110 and, upon receiving an acknowledgement, send the downlink SM data 1155 to UE device 110.) from the radio communication network (Fig.1, [0028] [0030] access network 120)).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 4 is rejected under 35 U.S.C. 101  because the disclosed invention is inoperative and therefore lacks utility.  Claimed invention is inoperative because if data transfer to the host device is impossible, then the transfer controller cannot be configured to transmit, to the host device, notification indicating that there is data to be transferred to the host device, and if the transfer controller is configured to transmit, to the host device, notification indicating that there is data to be transferred to the host device, then data transfer of at least said notification should be possible. Please refer the claim interpretation above.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):



Claim 4 is also rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a credible asserted utility or a well established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.  See MPEP 2107.01, II.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 8, the original disclosure does not support "wherein the transfer controller is configured to determine whether the data transfer to the host device is impossible or not based on a power-on state of the host device and an application start-up state of the host device”. The description in [0042] might be relevant to the feature, but they only state that “the transfer controller 132 may determine whether data transfer to the host device 200 is enabled on the basis of the power-on state of the host device 200, the application start-up state of the host device 200, or the like.” Note that “to determine whether the data transfer to the host device is impossible or not” is not the same as “determine whether data transfer to the host device 200 is enabled,” because even when the data transfer to the host device 200 is enabled, the data transfer to the host device can be still impossible  determine whether the data transfer to the host device is impossible or not based on a power-on state of the host device and an application start-up state of the host device” recited in claim 8 is not supported by original disclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lau in view of Tanaka (JP 2016218660 A), and in further view of official notice. Tanaka is cited by applicant in IDS filed on 5/16/2020.

Regarding claim 1, Lau discloses a radio communication apparatus (Figs.1,9&11, UE 110), comprising:	 a radio communicator (Figs.1,9&11, UE 110) configured to perform a radio communication ([0028] Access network 120 may provide access to core network 130 for wireless devices, such as UE device 110. Access network 120 may enable UE device 110 to connect to core network 130 for mobile telephone service, Short Message Service (SMS) message service, Multimedia Message Service (MMS) message service, Internet access, cloud computing, and/or other types of data services.) with a radio (Fig.1, [0028] [0030] access network 120) by an LPWA scheme ([0030] In other implementations, access network 120 may include an LTE Advanced (LTE-A) access network and/or any other advanced network, such as a 5G access network that includes functionality such as … MTC functionality, such as 1.4 MHz wide enhanced MTC (eMTC) channels (also referred to as category Cat-M1), Low Power Wide Area (LPWA) technology such as Narrow Band (NB) IoT (NB-IoT) technology, and/or other types of MTC technology; and/or other types of LTE-A and/or 5G functionality.), receive ([0028] Access network 120 may provide access to core network 130 for wireless devices, such as UE device 110. Access network 120 may enable UE device 110 to connect to core network 130 for mobile telephone service, Short Message Service (SMS) message service, Multimedia Message Service (MMS) message service, Internet access, cloud computing, and/or other types of data services. [0098] MME 220 may receive SM downlink data 1135 and buffer the SM, as indicated by reference 1140. [0099] MME 220 may detect UE device 110 is in a wake-up window, as indicated by reference 1145… Based on the detecting 1145, MME 220 may send one or more paging signals 1150 (e.g., via eNB 210, not shown in FIG. 11) to UE device 110 and, upon receiving an acknowledgement, send the downlink SM data 1155 to UE device 110.), from the radio communication network (Fig.1, [0028] [0030] access network 120), data ([0028] data of mobile telephone service, Short Message Service (SMS) message service, Multimedia Message Service (MMS) message service, Internet access, cloud computing, and/or other types of data services; [0098] [0099] the downlink SM data buffered by MME220), and transition ([0002] Power Saving Mode (PSM) and extended Discontinuous Reception (eDRX) are specified by the Third Generation Partnership Project (3GPP) as part of wireless networks' evolution to cater to Internet-of-Things (IoT) and machine-to-machine (M2M) requirements. PSM enables user equipment (UE) to enter a deep-sleep mode for long periods of time after notifying the base station. eDRX allows UEs to have longer sleep periods between a UE's paging checks. Such features reduce the amount of power associated with frequent communication requests normally sent by a base station.) ([0002] Power Saving Mode (PSM) and extended Discontinuous Reception (eDRX)) in which the radio communication is stopped ([0003] When a UE is in a sleep period (e.g., for either PSM or eDRX), the UE cannot receive data or respond to page requests. Unless an application server (AS) is informed of a UE's active (or wake-up) window, when the AS attempts to send a short message (SM) or other data to a UE in PSM or eDRX, there will be a high likelihood that the UE is sleeping and unable to receive the SM or other data.) during a period occurring no data communication ([0003] a sleep period); and	 a transfer controller (Figs.1,9&11, UE 110), 
wherein data that is addressed to the radio communication apparatus is to be stored on a side of the radio communication network during a period in which the radio communicator is in the power saving state (Note that the phrase of “wherein data that is addressed to the radio communication apparatus is to be stored on a side of the radio communication network during a period in which the radio communicator is in the power saving state” is not required to be performed by the radio communication apparatus of claim 1 but by a side of the radio communication network. The phrase, therefore, has no patentable weight.  The disclosure of [0064] [0095]-[0110] can be nonetheless referred to as corresponding to the phrase), 
the radio communicator (Figs.1,9&11, UE 110) is configured to receive ([0098] MME 220 may receive SM downlink data 1135 and buffer the SM, as indicated by reference 1140. [0099] MME 220 may detect UE device 110 is in a wake-up window, as indicated by reference 1145… Based on the detecting 1145, MME 220 may send one or more paging signals 1150 (e.g., via eNB 210, not shown in FIG. 11) to UE device 110 and, upon receiving an acknowledgement, send the downlink SM data 1155 to UE device 110.) the stored data ([0098] [0099] the downlink SM data buffered by MME220) when the radio communication resumes ([0099] UE device 110 is in a wake-up window, as indicated by reference 1145.) after the transitioning to the power saving state ([0002] [0003] wake-up is after the transitioning to Power Saving Mode (PSM) and extended Discontinuous Reception (eDRX)), and 
wherein when the data ([0098] MME 220 may receive SM downlink data 1135 and buffer the SM, as indicated by reference 1140. [0099] MME 220 may detect UE device 110 is in a wake-up window, as indicated by reference 1145… Based on the detecting 1145, MME 220 may send one or more paging signals 1150 (e.g., via eNB 210, not shown in FIG. 11) to UE device 110 and, upon receiving an acknowledgement, send the downlink SM data 1155 to UE device 110.) transmitted ([0028] Access network 120 may provide access to core network 130 for wireless devices, such as UE device 110. Access network 120 may enable UE device 110 to connect to core network 130 for mobile telephone service, Short Message Service (SMS) message service, Multimedia Message Service (MMS) message service, Internet access, cloud computing, and/or other types of data services. [0098] MME 220 may receive SM downlink data 1135 and buffer the SM, as indicated by reference 1140. [0099] MME 220 may detect UE device 110 is in a wake-up window, as indicated by reference 1145… Based on the detecting 1145, MME 220 may send one or more paging signals 1150 (e.g., via eNB 210, not shown in FIG. 11) to UE device 110 and, upon receiving an acknowledgement, send the downlink SM data 1155 to UE device 110.) from the radio communication network (Fig.1, [0028] [0030] access network 120) is received ([0028] Access network 120 may provide access to core network 130 for wireless devices, such as UE device 110. Access network 120 may enable UE device 110 to connect to core network 130 for mobile telephone service, Short Message Service (SMS) message service, Multimedia Message Service (MMS) message service, Internet access, cloud computing, and/or other types of data services. [0098] MME 220 may receive SM downlink data 1135 and buffer the SM, as indicated by reference 1140. [0099] MME 220 may detect UE device 110 is in a wake-up window, as indicated by reference 1145… Based on the detecting 1145, MME 220 may send one or more paging signals 1150 (e.g., via eNB 210, not shown in FIG. 11) to UE device 110 and, upon receiving an acknowledgement, send the downlink SM data 1155 to UE device 110.) by the radio communicator (Figs.1,9&11, UE 110) is when the radio communicator (Figs.1,9&11, UE 110) resumes the radio communication ([0099] UE device 110 is in a wake-up window, as indicated by reference 1145.).
Lau does not disclose the radio communication apparatus is connected to a host device; the data received by the radio communicator is transmitted using a UDP; the transfer controller is configured to transfer, to the host device, the data received by the radio communicator; and the transfer controller is configured to cause a buffer to hold the data received by the radio communicator when data transfer to the host device is impossible when the data is received by the radio communicator.
However, Tanaka discloses a radio communication apparatus (Fig.10, the sensor information transmission apparatus 101) is connected to a host device (Fig.10, sensor 121; Note that the sensor information transmission apparatus 101 is at least communicatively connected with sensor 121); a transfer controller (Fig.10, the sensor information transmission apparatus 101) is configured to transfer ([0198] The maintenance packet MP for the sensor 121 A storing the acquired maintenance information and the sequence number is generated; [0199] Next, the sensor information transmission apparatus 101 transmits the created maintenance packet MP to the sensor 121 A (Step S 312).), to the host device (Fig.10, sensor 121), a data (Fig.10, [0198] [0199] maintenance information) received ([0192] The management device 161 transmits the maintenance information to the sensor 121 A to the sensor information transmission device 101 (Step S 301) (Step S 2).) by the radio communicator (Fig.10, the sensor information transmission apparatus 101); and the transfer controller (Fig.10, the sensor information transmission apparatus 101) is configured to cause a buffer (Fig.5, [0193] the maintenance information holding unit 16 in buffer 11) to hold ([0193] Next, when receiving the maintenance information addressed to the sensor 121 from the management device 161, the sensor information transmission apparatus 101 holds the maintenance information addressed to the received sensor 121 A in the maintenance information holding unit 16 (Step S 4).) the data ([0193] the maintenance information) received by the radio communicator (Fig.10, the sensor information transmission apparatus 101) when data transfer to the host device (Fig.10, sensor 121) is impossible (Fig.10, [0194]Next, when the sleep time has expired in the timer 34, the sensor 121 A starts supplying power to the sensor element 31, the receiving unit 32, the transmission processing unit 33, and the memory 37 (Step S 6).; data transfer to sensor 121 is impossible when sensor is in sleep time) when the data is received by the radio communicator (Fig.10, [0193] Next, when receiving the maintenance information addressed to the sensor 121 from the management device 161, the sensor information transmission apparatus 101 holds the maintenance information addressed to the received sensor 121 A in the maintenance information holding unit 16 (Step S 4).; Hence sensor 121 is in sleep time when the maintenance information is received).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the radio communication apparatus, the radio communicator, the transfer controller, and the data transmitted from the radio communication network and received by the radio communicator of Lau to incorporate the above features as taught by Tanaka for the radio communication apparatus, the radio communicator, the transfer controller, and the data received by the radio communicator of Tanaka, in order to avoid loss of data to the host device that is received by the radio communicator when the host device is in sleep time (Tanaka, Fig.10, [0193] [0194]). 
Lau and Tanaka do not explicitly disclose the data received by the radio communicator is transmitted using a UDP.
However, the feature of the data received by the radio communicator being transmitted using a UDP as a transport layer protocol was notoriously well known to a person of ordinary skill in the art at the time the invention was filed (see [0175] of Zeng (US 20170156048 A1) or [0038] of Hishiki et al. (JP 
Applying the well-known feature of the data received by the radio communicator being transmitted using a UDP to the known problem of receiving the data by the radio communicator of Lau and Tanaka in order to obtain the predictable result of the data being transmitted using a UDP as the transport layer protocol would have been obvious.

Regarding claim 5, Lau further discloses wherein the radio communicator (Figs.1,9&11, UE 110) is configured to transmit ([0084] UE device 110 may send a TAU request 945 to MME 220), to the radio communication network (Figs.1-2, [0028] [0030] access network 120 including MME 220), a NAS message (Fig.9, [0084] TAU request 945) that stops or delays ([0083] Using the identity of serving MME 220 from the UDA, SCEF 265 may forward (e.g., a CIR over the T6a interface) the special wake-up time request 915 to MME 220. As indicated by reference 920, MME 220 may receive the forwarded special wake-up time request 915 and confirm that the requested wake-up time (e.g., “X”) is after the next TAU interval for UE device 110. Once confirmed, MME 220 may send a response (e.g., a CIA over the T6a interface) to SCEF 265 that the special wake-up time request is accepted, as indicated by reference 925. [0084] UE device 110 may wake up from PSM at the next TAU interval, as indicated by reference 940, and UE device 110 may send a TAU request 945 to MME 220. [0093] Returning to block 1025, if the special wake-up time is not beyond a current TAU window (block 1025—NO), process 1000 may include rejecting the special wake-up time request (block 1055). For example, if MME 220 determines that UE device 110 is asleep and will not awake before the time indicated in the special wake-up time request, MME 220 will reject the special wake-up time request, sending a rejection response to SCEF 265 (for forwarding to AS 140).; Hence TAU request 945 sent in the next TAU interval before the special wake-up time (i.e., the special wake-up time being beyond a current TAU window) delays transmission of data for a special software update at a special wake-up time. Otherwise, the special wake-up time request is rejected and there is no delayed transmission of data for a special software update at a special wake-up time) transmission of data ([0020] However, there are common instances where the need for an AS to request a special wake-up time for data services would be beneficial. For example, a PSM UE (e.g., an MTC device) may need to wake up for a special software update; Hence transmission of data for a special software update is delayed till a special wake-up time) to the radio communication apparatus (Figs.1,9&11, UE 110), based on an amount of data held in the buffer ([0020] Note that the delayed transmission of data for a special software update is based on the fact that data for a special software update not yet being held in the buffer. In other words, the delayed transmission of data for a special software update is based on the amount of data for a special software update held in the buffer being zero).

Regarding claim 6, Lau discloses a method in a radio communication apparatus (Figs.1,9&11, UE 110), the method comprising:
	 performing a radio communication ([0028] Access network 120 may provide access to core network 130 for wireless devices, such as UE device 110. Access network 120 may enable UE device 110 to connect to core network 130 for mobile telephone service, Short Message Service (SMS) message service, Multimedia Message Service (MMS) message service, Internet access, cloud computing, and/or other types of data services.) with a radio communication network (Fig.1, [0028] [0030] access network 120) using an LPWA scheme ([0030] In other implementations, access network 120 may include an LTE Advanced (LTE-A) access network and/or any other advanced network, such as a 5G access network that includes functionality such as … MTC functionality, such as 1.4 MHz wide enhanced MTC (eMTC) channels (also referred to as category Cat-M1), Low Power Wide Area (LPWA) technology such as Narrow Band (NB) IoT (NB-IoT) technology, and/or other types of MTC technology; and/or other types of LTE-A and/or 5G functionality.);
	 receiving ([0028] Access network 120 may provide access to core network 130 for wireless devices, such as UE device 110. Access network 120 may enable UE device 110 to connect to core network 130 for mobile telephone service, Short Message Service (SMS) message service, Multimedia Message Service (MMS) message service, Internet access, cloud computing, and/or other types of data services. [0098] MME 220 may receive SM downlink data 1135 and buffer the SM, as indicated by reference 1140. [0099] MME 220 may detect UE device 110 is in a wake-up window, as indicated by reference 1145… Based on the detecting 1145, MME 220 may send one or more paging signals 1150 (e.g., via eNB 210, not shown in FIG. 11) to UE device 110 and, upon receiving an acknowledgement, send the downlink SM data 1155 to UE device 110.), from the radio communication network (Fig.1, [0028] [0030] access network 120), data ([0028] data of mobile telephone service, Short Message Service (SMS) message service, Multimedia Message Service (MMS) message service, Internet access, cloud computing, and/or other types of data services; [0098] [0099] the downlink SM data buffered by MME220);
	 transitioning ([0002] Power Saving Mode (PSM) and extended Discontinuous Reception (eDRX) are specified by the Third Generation Partnership Project (3GPP) as part of wireless networks' evolution to cater to Internet-of-Things (IoT) and machine-to-machine (M2M) requirements. PSM enables user equipment (UE) to enter a deep-sleep mode for long periods of time after notifying the base station. eDRX allows UEs to have longer sleep periods between a UE's paging checks. Such features reduce the amount of power associated with frequent communication requests normally sent by a base station.) to a power saving state ([0002] Power Saving Mode (PSM) and extended Discontinuous Reception (eDRX)) in which the radio communication is stopped ([0003] When a UE is in a sleep period (e.g., for either PSM or eDRX), the UE cannot receive data or respond to page requests. Unless an application server (AS) is informed of a UE's active (or wake-up) window, when the AS attempts to send a short message (SM) or other data to a UE in PSM or eDRX, there will be a high likelihood that the UE is sleeping and unable to receive the SM or other data.) during a period occurring no data communication ([0003] a sleep period), such that data that is addressed to the radio communication apparatus is to be stored on a side of the radio communication network during a period in which the radio communicator is in the power saving state (Note that the phrase of “such that data that is addressed to the radio communication apparatus is to be stored on a side of the radio communication network during a period in which the radio communicator is in the power saving state” is not required to be performed by method in the radio communication apparatus of claim 6 but by a side of the radio communication network. The phrase, therefore, has no patentable weight.  The disclosure of [0064] [0095]-[0110] can be nonetheless referred to as corresponding to the phrase);
	 receiving ([0098] MME 220 may receive SM downlink data 1135 and buffer the SM, as indicated by reference 1140. [0099] MME 220 may detect UE device 110 is in a wake-up window, as indicated by reference 1145… Based on the detecting 1145, MME 220 may send one or more paging signals 1150 (e.g., via eNB 210, not shown in FIG. 11) to UE device 110 and, upon receiving an acknowledgement, send the downlink SM data 1155 to UE device 110.) the stored data ([0098] [0099] the downlink SM data buffered by MME220) when resuming the radio communication ([0099] UE device 110 is in a wake-up window, as indicated by reference 1145.), and 
wherein when the data ([0098] MME 220 may receive SM downlink data 1135 and buffer the SM, as indicated by reference 1140. [0099] MME 220 may detect UE device 110 is in a wake-up window, as indicated by reference 1145… Based on the detecting 1145, MME 220 may send one or more paging signals 1150 (e.g., via eNB 210, not shown in FIG. 11) to UE device 110 and, upon receiving an acknowledgement, send the downlink SM data 1155 to UE device 110.) transmitted and received ([0028] Access network 120 may provide access to core network 130 for wireless devices, such as UE device 110. Access network 120 may enable UE device 110 to connect to core network 130 for mobile telephone service, Short Message Service (SMS) message service, Multimedia Message Service (MMS) message service, Internet access, cloud computing, and/or other types of data services. [0098] MME 220 may receive SM downlink data 1135 and buffer the SM, as indicated by reference 1140. [0099] MME 220 may detect UE device 110 is in a wake-up window, as indicated by reference 1145… Based on the detecting 1145, MME 220 may send one or more paging signals 1150 (e.g., via eNB 210, not shown in FIG. 11) to UE device 110 and, upon receiving an acknowledgement, send the downlink SM data 1155 to UE device 110.) from the radio communication network (Fig.1, [0028] [0030] access network 120) is received ([0028] Access network 120 may provide access to core network 130 for wireless devices, such as UE device 110. Access network 120 may enable UE device 110 to connect to core network 130 for mobile telephone service, Short Message Service (SMS) message service, Multimedia Message Service (MMS) message service, Internet access, cloud computing, and/or other types of data services. [0098] MME 220 may receive SM downlink data 1135 and buffer the SM, as indicated by reference 1140. [0099] MME 220 may detect UE device 110 is in a wake-up window, as indicated by reference 1145… Based on the detecting 1145, MME 220 may send one or more paging signals 1150 (e.g., via eNB 210, not shown in FIG. 11) to UE device 110 and, upon receiving an acknowledgement, send the downlink SM data 1155 to UE device 110.) by the radio communication apparatus (Figs.1,9&11, UE 110) is when the radio communication apparatus (Figs.1,9&11, UE 110) resumes the radio communication ([0099] UE device 110 is in a wake-up window, as indicated by reference 1145.)
Lau does not disclose the radio communication apparatus is connected to a host device; the data received by the radio communication apparatus is transmitted using a UDP; the radio communication apparatus transferring, to the host device, the data received by the radio communication apparatus; and the radio communication apparatus causing a buffer to hold the data 
However, Tanaka discloses a method wherein a radio communication apparatus (Fig.10, the sensor information transmission apparatus 101) is connected to a host device (Fig.10, sensor 121; Note that the sensor information transmission apparatus 101 is at least communicatively connected with sensor 121); a radio communication apparatus (Fig.10, the sensor information transmission apparatus 101) transferring ([0198] The maintenance packet MP for the sensor 121 A storing the acquired maintenance information and the sequence number is generated; [0199] Next, the sensor information transmission apparatus 101 transmits the created maintenance packet MP to the sensor 121 A (Step S 312).), to the host device (Fig.10, sensor 121), a data (Fig.10, [0198] [0199] maintenance information) received ([0192] The management device 161 transmits the maintenance information to the sensor 121 A to the sensor information transmission device 101 (Step S 301) (Step S 2).) by the radio communication apparatus (Fig.10, the sensor information transmission apparatus 101); and the radio communication apparatus (Fig.10, the sensor information transmission apparatus 101) causing a buffer (Fig.5, [0193] the maintenance information holding unit 16 in buffer 11) to hold ([0193] Next, when receiving the maintenance information addressed to the sensor 121 from the management device 161, the sensor information transmission apparatus 101 holds the maintenance information addressed to the received sensor 121 A in the maintenance information holding unit 16 (Step S 4).) the data ([0193] the maintenance information) received by the radio communication apparatus (Fig.10, the sensor information transmission apparatus 101) when data transfer to the host device (Fig.10, sensor 121) is impossible (Fig.10, [0194]Next, when the sleep time has expired in the timer 34, the sensor 121 A starts supplying power to the sensor element 31, the receiving unit 32, the transmission processing unit 33, and the memory 37 (Step S 6).; data transfer to sensor 121 is impossible when sensor is in sleep time) when the data is received by the radio communicator (Fig.10, [0193] Next, when receiving the maintenance information addressed to the sensor 121 from the management device 161, the sensor information transmission apparatus 101 holds the maintenance information addressed to the received sensor 121 A in the maintenance information holding unit 16 (Step S 4).; Hence sensor 121 is in sleep time when the maintenance information is received).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the method, the radio communication apparatus, and the data transmitted from the radio communication network and received by the radio communicator of Lau to incorporate the above features as taught by Tanaka for the method, the radio communication apparatus, and the data received by the radio communicator of Tanaka, in order to avoid loss of data to the host device that is received by the radio communicator when the host device is in sleep time (Tanaka, Fig.10, [0193] [0194]). 
Lau and Tanaka do not explicitly disclose the data received by the radio communication apparatus is transmitted using a UDP.
However, the feature of the data received by the radio communication apparatus being transmitted using a UDP as a transport layer protocol was notoriously well known to a person of ordinary skill in the art at the time the invention was filed (see [0175] of Zeng (US 20170156048 A1) or [0038] of Hishiki et al. (JP 2017041714 A, hereafter Hishiki; Hishiki is cited by Applicant in IDS filed on 5/16/23020), for example); an official notice of the foregoing is hereby taken.  
Applying the well-known feature of the data received by the radio communication apparatus being transmitted using a UDP to the known problem of receiving the data by the radio communication apparatus of Lau and Tanaka in order to obtain the predictable result of the data being transmitted using a UDP as the transport layer protocol would have been obvious.

Regarding claim 8, Lau does not disclose wherein the transfer controller is configured to determine whether the data transfer to the host device is impossible or not based on a power-on state of the host device and an application start-up state of the host device. 
However, Tanaka discloses wherein the transfer controller (Fig.10, the sensor information transmission apparatus 101) is configured to determine ([0197]Next, when receiving the sensor packet 401 from the sensor 121 A, the sensor information transmission device 101 acquires the sequence number, I. e., "2145" stored in the received sensor packet 401, and the transmitted packet holding unit 17. [0199]Next, the sensor information transmission apparatus 101 transmits the created maintenance packet MP to the sensor 121 A (Step S 312). 6.) whether the data transfer ([0193] transfer of the maintenance information, [0199] transmitting the created maintenance packet MP) to the host device (Fig.10, sensor 121, [0197] [0199] sensor 121 A) is impossible or not (Fig.10, [0197] [0199] the sensor information transmission device 101 determines that transmitting the created maintenance packet MP is possible by receiving the sensor packet 401 from the sensor 121 A) based on a power-on state of the host device (Fig.10, [0194]–[0196] the sensor information transmission device 101’s receiving the sensor packet 401 from the sensor 121 A is based on a power-on state of the sensor element 31, the receiving unit 32, the transmission processing unit 33, and the memory 37 of the sensor 121A) and an application start-up state (Fig.10, [0194]–[0196] the sensor information transmission device 101’s receiving the sensor packet 401 from the sensor 121 A is based on the start-up state of the application of the sensor 121A that creates a sensor information and creates and transmits a sensor packet 401) of the host device (Fig.10, [0194]Next, when the sleep time has expired in the timer 34, the sensor 121 A starts supplying power to the sensor element 31, the receiving unit 32, the transmission processing unit 33, and the memory 37 (Step S 6). [0195]Next, the sensor 121A creates sensor information based on the sending signal from the sensor element 31 (Step S308). [0196]Next, the sensor 121 A creates a sensor packet 401 storing the created sensor information and "2145" which is the sequence number held in the memory 37, and transmits the created sensor packet 401 to the sensor information transmission apparatus 101). 
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the transfer controller of claim 1 to be configured to determine whether the data transfer to the host device is impossible or not as taught by Tanaka, in order to resume communication when the sleep time of the host device is expired (Tanaka, Fig.10, [0191] [0193]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lau in view of Tanaka and official notice as applied to claim 1 above, and in further view of Heyman (US 7266612 B1). 

Regarding claim 2, Lau, Tanaka and official notice do not disclose the transfer controller is configured to discard data newly received by the radio communicator while maintaining data already held in the buffer when an amount of data held in the buffer exceeds a threshold determined in accordance with a capacity of the buffer.
However, Heyman discloses a transfer controller is configured to discard data newly received by a communicator (col.3, ll.40-48, discards arriving packets) while maintaining data already held in a buffer (col.3, ll.40-48, As described in detail below, the enhanced overload performance provided by the system 100 is achieved by keeping track of the number of packets in the buffer for each QoS class and discarding new packets from a given class when the current number of packets in that class exceeds a given threshold. The active queue management feature of the present invention discards arriving packets such that an overloaded link interface provides guaranteed bandwidth to QoS classes that share a single buffer.) when an amount of data held in the buffer (col.3, ll.40-48, the number of packets in the buffer) exceeds a threshold (col.3, ll.40-48, a given threshold) determined in accordance (col.3, ll.40-48, Note that a given threshold cannot be greater than the capacity. Otherwise, packets are not discarded).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the transfer controller and the radio communicator of Lau, Tanaka and official notice so that data newly received data is discarded as taught by Heyman, in order to provides guaranteed bandwidth to QoS classes that share a single buffer (Heyman, col.3, ll.40-48).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lau in view of Tanaka and official notice as applied to claim 1 above, and in further view of Yamada et al. (US 20140204780 A1, hereafter Yamada). 

Regarding claim 3, Lau, Tanaka and official notice do not disclose the transfer controller is configured to cause the buffer to hold data newly received by the radio communicator while discarding the oldest data held in the buffer, when an amount of data held in the buffer exceeds a threshold determined in accordance with a capacity of the buffer.
However, Boyle discloses the transfer controller is configured to cause the buffer to hold data newly received by the radio communicator while discarding ([0033] [0037] the transmission data is discard from the oldest) the oldest data ([0033] [0037] the oldest transmission data) held in the buffer ([0033] [0037] However, since the transmission data is prevented from being held beyond the capacity of the buffer 33, when the capacity of the buffer 33 is exceeded, the transmission data is discarded in order from the oldest or the lowest in priority.), when an amount of data held in the buffer exceeds a threshold ([0033] [0037] the capacity of the buffer) determined in accordance with a capacity of the buffer ([0033] [0037] when the capacity of the buffer 33 is exceeded).
(Heyman, col.3, ll.40-48).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOO JEONG whose telephone number is (571)272-9617.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOO JEONG/
Primary Examiner, Art Unit 2473
8/25/2021